PER CURIAM.
Affirmed on the authority of Harrelson v. Glisson, 424 So.2d 591 (Ala.1982); Double C. Productions, Inc. v. Exposition Enterprises, Inc., 404 So.2d 52 (Ala.1981); and Board of Water and Sewer Commissioners of the City of Mobile v. Merriwether Construction Company, Inc., 276 Ala. 650, 165 So.2d 739 (1964).
In affirming the trial court’s exercise of its discretionary authority, declining to issue a preliminary injunction, we note that our expeditious disposition of this case should allow the trial court to order this cause set for trial on its merits without further delay.
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.